MEMORANDUM **
John Allen Wagner appeals pro se the denial of his new-trial motion and post-trial motion to dismiss. Because we lack jurisdiction, we dismiss.
On September 17, 2001, we remanded this appeal to the district court to conduct a hearing pursuant to United States v. Stolarz, 547 F.2d 108, 112 (9th Cir.1976) to determine whether Wagner’s March 19, 2001 notice of appeal was timely. On October 4, 2001, the district court found that Wagner’s notice of appeal was untimely. See Fed. R.App. P. 4(b)(1)(b). Although the district court invited Wagner to file a motion for an extension of time to file a notice of appeal, he did not.
Accordingly, this appeal is dismissed for lack of jurisdiction. See Fed. R.App. P. 4(b)(4).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.